Title: From George Washington to John Pray, 5 July 1782
From: Washington, George
To: Pray, John


                  
                     Sir
                     Head Quarters Newburgh July 5th 1782
                  
                  I have learnt by accident, that there may probably arise some difficulty in the command at Dobbs Ferry, unless an early measure is taken to prevent it.
                  You cannot be ignorant, Sir, that when two Officers come in contact in the course of service, the senior must always command.  And you will please to understand that your being entrusted with the immediate command of the Water Guard, (with which, as to its internal regulations & duties the Commanding Officer of the Post has not I presume attempted to interfere) could not exempt you from the general direction of the Officer Commanding at the Post.  But I consider it entirely unnecessary to point out your particular line of duty, as I am persuaded your knowledge of Military Order & subordination; and zeal for the service will prevent my hearing any thing officially on the subject: than which nothing could be more irksome.  I am Sir Your Humble Servant.
                  
               